CORRECTED Notice of Allowability 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action supplements the previous notice of allowability mailed out on 12/09/20 to correct a typographic error by the examiner on the index of claims, PTOL-37 as set forth below.
Claims 1, 6, 9-10, 21, 25, 28 & 60-70 are under examination.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Kent Stier (Reg. No. 50, 640) on 01/15/21.
6.	The claims have been amended as follows: 
1.    (Currently Amended) A method of retrieving content in an Internet Protocol version 6 (IPv6) network, comprising:
receiving from a network node a lookup request associated with content at a server comprising a mapping database;
generating a response comprising an ordered list of more than one IPv6 addresses, wherein the ordered list of the more than  one IPv6 addresses comprises IPV6 prefixes, and wherein each of the more than one IPv6  addresses comprises a first portion having a content identifier and a second portion having an indication of a location of the content; and 
transmitting the response to the network node.
21.    (Currently Amended) The method of claim  1, wherein the IPV6 prefixes have a prefix length between 0 and 128 bits that indicates a point between an address chunk and its canonical aggregate to denote different aggregate points.
28.    (Currently Amended) A method of retrieving content in an Internet Protocol version 6 (IPv6) network, comprising:
sending a lookup request associated with content to a server comprising a mapping database; and
receiving a response comprising an ordered list of more than one IPv6 addresses, wherein the ordered list of the more than  one IPv6 addresses comprises IPV6 prefixes, and wherein each of the more than one IPv6  addresses comprises a first portion having a content identifier and a second portion having an indication of a location of the content.
65.    (Currently Amended) An apparatus comprising: a memory device; and
a processing unit connected to the memory device, wherein the processing unit is operative to:
receive from a network node a lookup request associated with content at a server comprising a mapping database;
generate a response comprising an ordered list of more than one IPv6 addresses, wherein the ordered list of the more than  one IPv6 addresses comprises IPV6 prefixes, and wherein each of the more than one IPv6 addresses comprises a first portion having a content identifier and a second portion having an indication of a location of the content; and
transmit the response to the network node.

Allowable Subject Matter
7.	Claims 1, 6, 9-10, 21, 25, 28 & 60-70 are remained allowed. 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469